Citation Nr: 0519190	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an initial (compensable) rating for the 
service-connected hemorrhoids.  

2.  Entitlement to service connection for a claimed stomach 
disorder to include gastro-esophageal reflux disease.  

3.  Entitlement to service connection for a claimed foot 
disorder manifested as a foot infection.  

4.  Entitlement to service connection for claimed loss of 
teeth.  

5.  Entitlement to service connection for claimed varicose 
veins.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. J. Hammon, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to April 
1963.  

This case initially came the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO rating decision, which 
denied service connection for a claimed stomach disorder to 
include gastro-esophageal reflux disease, a claimed foot 
disorder manifested as a foot infection, loss of teeth, 
varicose veins, hearing loss in the left ear, sinusitis, 
hemorrhoids and entitlement to a 10 percent evaluation based 
on multiple, non-compensable service connected disabilities.  

Service connection was granted for the veteran's claim of 
hearing loss in the right ear with an evaluation of no 
percent effective on December 30, 1998.  

In June 1999, the RO subsequently granted service connection 
for hemorrhoids with an evaluation of no percent effective on 
December 30, 1998.  

The veteran testified at a local RO hearing before a Decision 
Review Officer (DRO) on February 23, 2000.  Subsequently, the 
DRO granted service connection for tinnitus, sinusitis and 
hearing loss of the left ear.  

The veteran withdrew his appeals on the issues of an 
increased rating for the service-connected bilateral hearing 
loss, sinusitis and tinnitus in a statement submitted to the 
VA in August 2004.  He has perfected appeals with regard to 
the remaining issues.  

A claim of service connection for post-traumatic stress 
disorder was denied by the RO in a November 2004 decision; 
however, the veteran has not perfected an appeal with respect 
to this claim.  Accordingly, this issue is not currently 
before the Board.  

The veteran testified at a hearing at the RO on June 17, 2005 
before the undersigned Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  

The Board notes that on his claim form dated December 30, 
1998, the veteran initiated a claim for an eye condition that 
has never been developed.  Accordingly, the Board refers that 
issue to the RO for appropriate action.  

The veteran's petition to advance his claim on the docket due 
to advanced age was granted on June 30, 2005.  

The issues of service connection for a stomach disorder to 
include gastro-esophageal reflux disease, a claimed foot 
disorder manifested as a foot infection, loss of teeth and 
varicose veins are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected hemorrhoid disability picture is shown 
to be productive of a level of disablement that more nearly 
approximates that of frequent recurrence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue.  



CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 10 
percent for the service-connected hemorrhoids have been met.  
38 U.S.C.A. § 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.114 including Diagnostic Code (DC) 7336 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002).

It is the Board's opinion that although VCAA was enacted 
after the veteran filed his claim, the VA has met its duties 
under VCAA with respect to the issue of an increased rating 
for the service-connected hemorrhoids.  

In addition, the Board finds that the medical opinions and 
clinical records on file are sufficient to resolve the matter 
in the veteran's favor.  Finally, to the extent that the 
action taken is favorable to the veteran with respect to this 
issue, further discussion of VCAA is not required at this 
time.  


II.  Analysis

The veteran contends that although his private physician 
advised him that his current hemorrhoids are not serious 
enough to remove, they warrant a higher (compensable) rating 
because they bleed frequently.  

The Board notes that the veteran's service medical records 
were among those presumably lost in a fire at the National 
Military Personnel Records Center (NPRC) in 1973.  

Under such circumstances, where service medical records have 
been lost or destroyed, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
Diagnostic Codes identify the various disabilities.  

The veteran's no percent rating for the service-connected 
hemorrhoids under Diagnostic Code 7336 contemplates mild or 
moderate internal or external hemorrhoids.  38 C.F.R. § 4.114 
(a), Diagnostic Code 7336 (2004).  

A 10 percent rating contemplates external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences.  A higher 20 percent rating is warranted when 
there is persistent bleeding and with secondary anemia or 
when there are hemorrhoids with fissures. Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. 
§ 4.7 (2004).  

The Board considers all the evidence of record, but only 
reports the most probative evidence regarding the current 
degree of impairment, which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

In that regard, the Boards finds the VA exam in May 1999, and 
the veteran's testimony at the hearing in June 2005, most 
probative regarding his claim for an increased rating for the 
service-connected hemorrhoids.  

The VA examination in May 1999 found that the veteran had 
external hemorrhoids, and he has testified that he had 
persistent bleeding problems with his hemorrhoids.  Further, 
there is medical evidence of record that the veteran 
underwent a hemorrhoidectomy in 1983.  

Additionally, the Board finds that the veteran is competent 
to offer evidence that his bleeding is relieved by self-
treatment with Preparation-H, and recognizes that, since he 
gets relief with self-treatment, not all incidents of 
treatment for his hemorrhoids will be a matter of medical 
record.  The Board finds the veteran's testimony of continued 
self-treatment for hemorrhoids credible.   
 
Accordingly, the Board finds that his current condition more 
closely approximates a 10 percent disability rating under 
Diagnostic Code 7336.  See 38 C.F.R. § 4.114 (a), Diagnostic 
Code 7336 (2004).   

The Board further finds that a higher rating than 10 percent 
is not warranted because there is no medical evidence showing 
that the veteran's hemorrhoids are accompanied by persistent 
bleeding, secondary anemia or fissures.  

The Board also notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in December 1998.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board finds that, since the VA examination most probative 
of this issue was conducted in May 1999, a mere 6 months from 
the date of the veteran's claim, that the service-connected 
hemorrhoids have more likely than not, been 10 percent 
disabling since the effective date of the grant of service 
connection in December 1998.  Fenderson, supra.  



ORDER

An initial rating of 10 percent for the service-connected 
hemorrhoids is granted, subject to the regulations 
controlling disbursement of VA monetary funds.  



REMAND

In light of the fact that the veteran's service medical 
records are not available and were presumably destroyed in 
the 1973 fire at the NPRC in St. Louis, Missouri, the RO 
should ensure that the veteran has been given every 
opportunity to submit evidence - lay, medical, or otherwise - 
in support of his claims for entitlement to service 
connection for a claimed stomach disorder to include gastro-
esophageal reflux disease, a claimed foot disorder manifested 
as a foot infection, loss of teeth and varicose veins.  

In that regard, he has not been afforded the opportunity for 
a VA examination for purposes of determining the nature and 
likely etiology of the claimed stomach disorder to include 
gastro-esophageal reflux disease, the foot disorder 
manifested as a foot infection, loss of teeth and varicose 
veins.  Such should be accomplished on remand.  

The Board also notes that the VCAA was enacted after the 
veteran filed his original claim.  Thus, he has not been 
afforded full due process under the VCAA.

Accordingly, this case is remanded for the following actions:

1.  The RO should send a VCAA notice 
letter which is consistent with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice letter must inform 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to his claims.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  A 
record of his notification must be 
incorporated into the claims file.  

2.  The veteran should be afforded a VA 
examination to determining the nature 
and likely etiology of the claimed 
stomach disorder to include gastro-
esophageal reflux disease, the foot 
disorder manifested as a foot infection, 
loss of teeth and varicose veins.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  The reasons and bases for 
all conclusions should be clearly 
stated, to include citing to the 
specific evidence relied upon in 
reaching each conclusion.  Please 
comment as to whether it is at least as 
likely as not that any current 
disability is related to military 
service.  The clinical findings and 
reasoning that form the bases for the 
examiner's opinions should be clearly 
set forth in the examination report.  

3.  Following completion of such 
development, the RO should re-
adjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), and the veteran should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


